Title: To James Madison from William C. C. Claiborne, 9 October 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, October 9th. 1808

The Legislature of the Territory Commences its sessions, on the 9th. of January next, and in eight days thereafter my Commission as Governor, which bears date on the 17th. of January 1806 (and is to continue in force for three years from the date thereof) will expire.
In case "of the death, removal, resignation or necessary absence of the Governor, the Secretary shall be, and he is authorised and required to execute all the powers, and perform all the duties of the Governor, during the vacancy occasioned by the death, removal, resignation or necessary absence of the Governor".  But as provision is not made, to meet the case of the Governor’s Commission expiring, and no Successor named, it would be unfortunate, if a vacancy of that kind should arise.  Will you do me the favour Sir, to mention this subject to the President of the United States, and to add, that if on this occasion, I should be honored with another proof of his Confidence, it will be gratefully appreciated and merited if in my power.
As my Commission will expire, pending a session of the Legislature, it may perhaps be conducive to the public Convenience, and will certainly relieve me from some embarrassment, if the Appointment of Governor for the ensuing three years should be made in time to apprise me thereof early in the month of January.
My Letter of the 7th. Instt. informed you of my having (necessarily) postponed for the present, my visit to the United States.  I have the honor to be Sir, With great respect Your hble sert.

William C. C. Claiborne

